Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 10 June 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            Dear General
                            Brook’s Bridge 10th june 1781
                        
                        the disapointement Clel Tupper Met with is So Singular that I wish to Give Your Excellency a full account of
                            this Affair.
                        When the detachement was at the Head of Elk Clel Vose expressed a desire to Return to the Northward founded
                            Upon the particular Circumstances He was Under Which Nothing But fear of Giving Exemple to His Officers and Men prevented
                            Him officialy to Signify— from what He often Said the General opinion of Every Officer was that Clel Vose would Be Happy
                            to Be Relieved, and Under this light I Mentioned the Matter to Your Excellency— My intention was Either to Make it a
                            Meritorious Act in Your Opinion for Clel Vose to Remain, or if Convenient to Give you an Opportunity to oblige this
                            Gentleman.
                        But However known Has Been Clel Vose’s opinion and desire on this Matter, I Cannot say He has Made any.
                            Application to me to Be Relieved.
                        Clel Tupper is Arrived and to our Surprise Clel Vose Has Expressed quite a different disposition from What
                            He Had Mentioned at the Head of Elk— Indeed Circumstances were not the Same and in the Midst of A Campaign at atime when
                            an Action is Expected Clel Vose thinks it is a disgrace to leave His Command— He Represented that His Sentiments Had not Been
                            officially Expressed, and that for the present His Honor and feelings Could Not be Reconciled to the Arrangement.
                        Clel Tupper from a Motive of delicacy for the feelings, and Respect for the Reputation of His Brother-officer
                            is Willing to desist from His pretentions to the Command and Wishes to Return to His Regiment— But in Case some More
                            troops Were Sent This Way I Beg leave Warmly to Request that Clel Tupper Be Appointed to the Command of them— I Have felt
                            for His disappointment—More indeed than I Can Expect, and Shall Be Happy in the Opportunity to Serve with this officer
                            for Whom I Entertain a very High and Affectionate Regard. With the Highest Respect I Have the Honor to be Yr Excly’s Most
                            obedient Humble Servant
                        
                            Lafayette

                        
                    